Citation Nr: 1713415	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-16 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to in-service asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel






INTRODUCTION

The Veteran had active military service in the United States Air Force from August 1960 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In relevant part, the August 2010 rating decision denied entitlement to service connection for residuals of asbestos exposure and chronic obstructive pulmonary disease (COPD).  The Veteran submitted a notice of disagreement in September 2010.  A statement of the case (SOC) was issued in May 2012.  The Veteran perfected a timely substantive appeal in June 2012.

In November 2014, the Veteran was scheduled for a video conference hearing before the undersigned Veterans Law Judge (VLJ).  However, he failed to appear as scheduled.  As he was properly notified of the time, date, and location of the hearing, and no request for postponement was received, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In July 2015, the Board recharacterized the issues on appeal as entitlement to service connection for a respiratory disorder, to include as due to in-service asbestos exposure, and then remanded the claim to the agency of original jurisdiction (AOJ) in order to obtain an addendum opinion.  Following receipt of the addendum opinion, a December 2015 supplemental SOC continued the denial of the claim. 

Thereafter, the Veteran submitted additional private treatment records reflecting January 2016 treatment for COPD.  As the record contains a waiver of AOJ review requesting that adjudication proceed in the event of subsequent submission of evidence, the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2016).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record fails to establish that the Veteran's respiratory disorder manifested in service, or is etiologically related to service, to include presumed exposure to asbestos.


CONCLUSION OF LAW

A respiratory disorder was not incurred in service and is not shown to have been caused by active service or as a result of exposure to asbestos.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  

VCAA compliant notice was provided in a letter sent in May 2010, prior to the initial rating decision in August 2010.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining the records relevant to matters herein decided.  The pertinent evidence associated with the claim consists of the service treatment records (STRs), VA and private treatment records, reports of VA examinations, and statements from the Veteran and his representative.  Here, VA has adequately discharged its duty to locate alternate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist the Veteran in obtaining the relevant records.

Further, the Veteran was medically evaluated in conjunction with his claims in July 2010 and October 2015.  The resulting medical opinions are considered collectively adequate for adjudication purposes as they are based on consideration of the Veteran's medical history, describe the relevant conditions in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

Finally, the AOJ substantially completed the development as directed in the July 2015 remand, thus adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, an addendum medical opinion was obtained.  Via a September 2015 letter, the Veteran was also afforded the opportunity to submit additional evidence.

In summary, the evidence of record provides sufficient information to adequately evaluate the claim, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.  


 	
II.  Service Connection for a Respiratory Disorder

The Veteran seeks service connection for a respiratory disorder, to include COPD, emphysema, and sinusitis/pansinusitis, on the basis that the conditions developed due to asbestos exposure while in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

COPD, emphysema, and sinusitis are not considered "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West, 2014); 38 C.F.R. 
§ 3.102 (2016).

III.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows, or fails to show, as to the claim. When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert, 1 Vet. App. at 53.

Direct service connection

STRs are silent as to treatment or diagnosis for COPD, emphysema, or sinus-related conditions. While the Veteran sought treatment for a common cold, sore throat, and transient upper respiratory infection on separate occasions in service, he did not report any issues on his medical history upon separation nor was it noted in the examination.  Indeed, the Veteran specifically denied issues with his ears, nose, and throat upon separation.  There is no indication and the Veteran does not contend that he was diagnosed with or treated for COPD, emphysema, or sinusitis in service. 

Additionally, he does not contend that respiratory conditions manifested within one year of his separation from service.  Instead, his claim of entitlement is focused on the development of these conditions as a result of his asbestos exposure in service.

Ongoing private treatment records indicate that the Veteran has been diagnosed with COPD and sinusitis since 2005; emphysema was later diagnosed.  Thus, while the record clearly reflects that the Veteran suffers from the claimed disorders, there is no competent medical evidence to demonstrate a link between the Veteran's respiratory conditions and his service through a theory of direct service connection.  

Accordingly, the Board finds that a preponderance of the evidence is against a finding that the Veteran's respiratory disorders, to include COPD, emphysema, and sinusitis are related to service on a direct basis.  

Asbestos Exposure

The Board will next address the Veteran's contention that his respiratory disorders are related to in-service asbestos exposure

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims. However, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  These guidelines note that the inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce various other cancers and tumors particularly in the chest and throat.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9; see also Ennis v. Brown, 4 Vet. App. 523 (1993).  

It is noted that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, that an asbestos-related disease can develop from brief exposure to asbestos, and that there is a prevalence of asbestos-related disease among shipyard workers since asbestos was used extensively in military ship construction.  Id.   

The M21-1MR lists occupations involving mining; milling; working in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacturing and servicing of friction products, such as clutch facings and brake linings; and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment as some of the major occupations involving exposure to asbestos.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9.f. 

As a preliminary matter, the Board notes that the Veteran's service personnel records reflect that he served as a motor vehicle body repairman and general purpose vehicle and body maintenance supervisor in the Air Force and was routinely placed in direct contact with asbestos and fiberglass dust.  Based on this information, VA has conceded his exposure to asbestos while on active duty.

The Veteran's post-service medical records show a diagnosis of COPD in February 2005, following diagnoses of acute bronchitis and sinusitis in January 2005.  In February 2005, the Veteran underwent medical imaging.  The corresponding report showed that the Veteran's cardiac silhouette was normal in size.  The imaging report also indicated that there was evidence of mild hyperinflation but no acute infiltrates.  The examiner provided an impression of "chronic obstructive pulmonary disease."  

Subsequently, in February 2008, the Veteran's private physician, Dr. L. C., provided an assessment of COPD after examination.  Dr. L. C. provided another assessment of "a history of COPD that has been stable" in July 2008.  
Likewise, a January 2010 private treatment report from Dr. C. C. provided an impression of COPD.  A July 2010 private treatment report from Dr. C. C. indicated that the Veteran had a history of "known COPD." 

At the Veteran's July 2010 VA respiratory system examination, the VA examiner noted that the Veteran had a history of COPD controlled with his current medication regimen, allergic seasonal rhinitis, and pansinusitis.  The examiner indicated that the Veteran's in-service x-rays were negative for any respiratory disorder and that his post-service medical records did not provide any documentation of asbestosis.  After conducting a thorough physical examination of the Veteran, the VA examiner observed that the Veteran had mild to moderate emphysema.

An addendum medical opinion was obtained in October 2015.  After extensive review of the Veteran's records, the examiner opined that the sinusitis/pansinusitis was not caused by or a result of asbestos exposure during service; he stated that a review of current medical literature was silent for any mechanism by which merely being exposed to asbestos would cause or aggravate the condition.  Likewise, the examiner opined the emphysema and COPD were not caused by or a result of asbestos exposure during service.  He noted that current medical literature was silent for any mechanism by which merely being exposed to asbestos would cause or aggravate COPD (emphysema is a type of COPD).  The examiner further clarified that a much more likely etiology for the condition was as a direct result of the Veteran's 36 pack year history of smoking, unrelated to military service and asbestos exposure therein.  He cited a National Institute of Health (NIH) document in support of his understanding that cigarette smoking is the leading cause of COPD.

The Veteran submitted private treatment records from January 2016 reflecting continuing treatment for COPD.

The Board finds that service connection must be denied for a respiratory disorder (including COPD, emphysema, and sinusitis) as related to exposure to asbestos. The Board recognizes that, for disabilities involving a veteran's exposure to asbestos, even the passage of over 20 years without manifestation of a disability may not be fatal to a claim of service connection.  Nevertheless, service connection may not be granted unless there is some competent medical evidence indicating that the Veteran's disability is indeed causally linked to his exposure to asbestos.

In this case, as noted above, the October 2015 VA examiner's opinion determined that the Veteran's currently-diagnosed conditions are less likely than not caused by asbestos exposure.  Additionally, he reasoned that the Veteran's COPD, specifically, is more than likely the result of his history of smoking. 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

The Board finds the examiners' opinions to be highly probative to the matter at hand.  The examiners in this case reviewed the claims folder.  Furthermore, the October 2015 examiner explained the rationale behind his etiology opinion with specific discussion of the Veteran's tobacco use and its relation to the development of the current respiratory disorders, including support from NIH materials. The Board thus finds the October 2015 addendum opinion to be highly probative on the issue of establishing a connection between in-service asbestos exposure and the Veteran's respiratory disorders. 

While the opinion contains some inconsistencies as to prior diagnosis, the record as a whole provides sufficient evidence on which to evaluate the claim.  In other words, remanding the claim another time to request that the examiner clarify his opinion would only unnecessarily delay adjudication of the claim, particularly when the totality of the evidence allows the Board to determine the etiology of the condition.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).  Thus, although the examiner was inaccurate in regard to the history of certain previous diagnoses, his conclusions and detailed supporting rational are sufficient for the Board to conclude there is no link between the Veteran's diagnosed respiratory conditions and his in-service exposure to asbestos. 

A persuasive probability of nexus has not been established in this case.  The Board notes that the only positive etiology opinion of record comes from the Veteran, who believes there is a link between in-service asbestos exposure and his respiratory disorders.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple disorders such as a dislocated shoulder. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

However, the question of whether the Veteran's respiratory disorders are related to in-service asbestos exposure is of such medical complexity as to require an opinion from a medical professional.  In the absence of competent evidence of a nexus, service connection for a respiratory disorder, to include COPD, emphysema, and sinusitis, as due to asbestos exposure is not established.

In short, the Board finds that there is no persuasive evidence that shows that the Veteran's respiratory disorders are related to his military service, to include on a direct basis or due to in-service asbestos exposure.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.  Accordingly, entitlement to service connection for a respiratory disorder must be denied.

ORDER

Entitlement to service connection for a respiratory disorder, to include as due to in-service exposure to asbestos, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


